DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 31-43 and 82 in the reply filed on 12/23/2020 is acknowledged.  The traversal is on the ground(s) that that claims Group II, III and IV are linked by special technical features because Belousov et al is directed to traditional isothermal amplification with forward and reverse primers containing a non-complementary 5’ tail with a nicking enzyme cleavage site. Applicant states omega amplification is a novel amplification but fundamentally breaks the operation of LAMP and Belousov et al does not even disclose basic LAMP, but rather relies upon an older isothermal amplification technology that requires nicking to create the free 3’ end for a new round of amplification and in contrast to traditional LAMP where the foldback primers provide a free 3’ end for amplification, as is explained in the specification at paragraph [0076].  Application discuss unexpected results of the amplification reaction of the instant invention and states that the Groups II, III and IV all share the essential technical feature of omega amplification as they are directed to foldback primers with an extruding sequence.   Applicant concludes that the Groups should be examined together because the claims of Groups III and IV utilizes the primers of the Group II and this are linked by a single general inventive concept. 
All of the arguments have been thoroughly reviewed and considered but are not found persuasive because the first named invention directed to a method of detecting a template nucleic acid using a strand displacement isothermal amplification reaction is not limited to LAMP amplification or omega amplification primers as asserted by Applicant’s arguments and further does not provide a contribution over the prior art as evidence by the prior art made of record in the prior Office action and as evidence by the ISR made of record in the instant application. The requirement is still deemed proper and is therefore made FINAL.  Accordingly, the clams 1, 16, 45-46, 68, 69 and 90 have been withdrawn from consideration as being drawn to a non-elected invention.   
Since Applicant has elected the product, it is noted where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/20/2018 and 12/23/2020 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 11/28/2018 is acknowledged.  These drawings are found acceptable by the Examiner.
Claim Objections
Claim 32 is objected to because of the following informalities:  
(a)	The limitation “complimentary” is misspelled. It is suggested changing “complimentary” to ---complementary---.  Appropriate correction is required.
(b).	Claims 36-43 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from or reference back to another multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, these claims have not been further treated on the merits.

Claim Interpretation
8.	The claim 31 is drawn to an omega amplification primer set comprising a first foldback primer and a second foldback primer that allow isothermal amplification under suitable omega amplification 3 sf-3963417Application No.: Not Yet AssignedDocket No.: 73796-20001.00 conditions of a portion of a target nucleic acid sequence, wherein the first foldback primer comprises a first extruding sequence at its 5' terminus or the second foldback primer comprises a second extruding sequence at its 5' terminus.
	The specification defines at paragraph [0048] that “the term “foldback primer” as used herein, refers to a primer containing a region that can hybridize to the downstream of the same strand DNA molecule when this primer is extended during the amplification by DNA polymerase. Exemplary foldback primers include, without limitation, the FIP and BIP primers in LAMP and GEAR amplification, the turn-back primer in SMAP amplification and extruding primers in Omega amplification”.
	The specification defines at paragraph [0051] teaches “the third region at 5' end, called an extruding sequence, does not hybridize to the downstream of the same strand DNA molecule when this primer or probe is extended during the amplification by DNA polymerase. The third region may have any kind of folding structure or may be single stranded or double stranded or may contain any modified nucleotides.”
  For the purpose of application of prior art, the claims are being given the broadest reasonable interpretation in light of the teachings of the specification.
Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



10.	Claims 32-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(a)	Claims 32-35 are indefinite in the claim 32 at the following:  “wherein: (i) the target nucleic acid sequence has a first strand, wherein the first strand is complimentary to a complementary strand; (ii) the first foldback primer includes from 5' to 3': (1-b) a sequence (F1c), wherein the sequence (F1c) hybridizes to a sequence (F1T) in the complimentary strand of the target nucleic acid sequence; and (1-c) at the 3' terminus, a sequence (F2), wherein the sequence (F2) hybridizes to a sequence (F2cT) in the first strand of the target nucleic acid sequence, wherein the sequence (F 1T) is 3' of a sequence (F2T) in the complimentary strand; and the sequence (F2T) is complementary to the sequence (F2cT); (iii) the second foldback primer includes from 5' to 3': (2-b) a second sequence comprising: a sequence (R1c), wherein the sequence (R1c) hybridizes to a sequence (R1T) in the first strand of the target nucleic acid sequence, (2-c) at the 3' terminus, a sequence (R2), wherein the sequence (R2) hybridizes to a sequence (R2cT) in the complimentary strand of the target nucleic acid sequence, wherein the sequence (R1T) is 3' of a sequence (R2T) in the first strand; and the sequence (R2T) is complementary to the sequence (R2cT); and (iv) the primer set further comprises: (X) (1-a) a first extruding sequence at the 5' terminus of the first foldback primer, wherein the first extruding sequence is at least 4 nucleotides and cannot hybridize to the first strand or the complimentary strand, and wherein the sequence (R1c) is at the 5' terminus of the second 

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claim(s) 31-35 is/are rejected under 35 U.S.C. 102(a)(1) and/or alternatively 35 U.S.C. 102(a)(2) as being by unpatentable over Hayashizaki et al {Hayashizaki, used interchangeably herein} (US 20140295447, October 2014).   Regarding claims 31-35, Hayashizaki teaches a primer set capable of use in isothermal amplification reaction, said primer set comprising a first primer and a second primer each having a turn back (folding) sequence and a wherein the first or second turn back sequence comprises an extruding sequence at its’s 5’ terminus (see paragraphs [0006] which teaches LAMP uses turn-back primers which includes a tail region at the 5' end that folds back after the primer binds to the target sequence. Specifically, after the binding of the turn-back primer to the target sequence, the 5' end tail of the turn-back primer will "fold back" and bind to a nucleotide sequence present on the target, thus forming a loop after the 3' end of the turn-back primer binds to the target and is extended. The complementary strand will form another loop with a complementary sequence. Both loops are at least about 80 to 90 base pairs long. In addition, a turn-back primer construct must typically contain at least 80 base pairs  primers, and typically at least 200 base pairs of target sequence, including the 5'-side portions of the primers. Amplifying relatively large products restricts the reaction yield and lengthens reaction time.  See para. [0013] which teaches two or more stem loop primers, a polymerase having strand displacement activity and a reaction buffer; wherein a first stem loop primer has: (i) a 5' end stem loop formed by a third region located 5' terminal and a third complementary region annealing to one another to form a third stem, and a third loop region connecting said third region located 5' terminal and said third complementary region; and (ii) a nucleotide sequence at the 3' terminal complementary to the first homology site; and wherein a second stem loop primer has: (i) a 5' end stem loop formed by a fourth region located 5' terminal and a fourth complementary region annealing to one another to form a fourth stem, and a fourth loop region connecting said fourth region located 5' terminal and said fourth complementary region; and (ii) a nucleotide sequence at the 3' terminal complementary to a sequence which is complementary to the second homology site.  See also Figures 7-10 which teach various configurations of the primer sequences comprising folding (turn back) sequences and extruding sequences on the 5’ end as well as  various embodiments regarding figures at pages 7-10 beginning at para. [0104], see also claims.

11.	Claim(s) 31-35 is/are rejected under 35 U.S.C. 102(a)(1) and/or alternatively 35 U.S.C. 102(a)(2) as being by unpatentable over Notomi et al (Nucleic Acids Res., 28:e63, 2000). 
	 Regarding claims 31-35, Notomi et al teach primer set comprising of four primers wherein inner primers are called the forward inner primer (FIP) and the backward inner primer (BIP), respectively, and each contains two distinct sequences corresponding to the sense and antisense sequences of the target DNA, one for priming in the first stage and the other for self-priming in later stages. For ease of explanation, the sequences (typically 23–24 nt) inside both ends of the target region for amplification in a DNA are designated F2c and B2, respectively (Fig. ​(Fig.1).1). Two inner sequences (typically 23–24 nt) 40 nt from the ends of F2c and B2 are designated F1c and B1 and two sequences (17–21 nt) outside the ends of F2c and B2 are designated F3c and B3. Given this structure, the sequences of FIP and BIP were designed as follows. FIP contains F1c, a TTTT spacer and the sequence (F2) complementary to F2c. BIP contains the sequence (B1c) complementary to B1, a TTTT spacer and B2. The two outer primers consist of B3 and the sequence (F3) complementary to F3c, respectively. A DNA sample containing the target sequence and the four primers is heat denatured and rapidly cooled on ice. The LAMP reaction is then initiated by addition of the Bst DNA polymerase large fragment and carried out at 65°C for 1 h. (section entitled LAMP method).   
	Notomi teaches illustrated in the figure 1A, Inner primer FIP hybridizes to F2c in the target DNA and initiates complementary strand synthesis (Fig. ​(Fig.1A).1A). Outer primer F3, which is a few bases shorter and lower in concentration than FIP, slowly hybridizes to F3c in the target DNA and initiates strand displacement DNA synthesis, releasing a FIP-linked complementary strand, which can form a looped out structure at one end (structure 4). This single-stranded DNA serves as template for BIP-initiated DNA synthesis and subsequent B3-primed strand displacement DNA synthesis, leading to the production of a dumb-bell form DNA (structure 6), which is quickly converted to a stem–loop DNA by self-primed DNA synthesis (structure 7). This stem–loop DNA then serves as the starting material for LAMP cycling, the second stage of the LAMP reaction.
To initiate LAMP cycling, FIP hybridizes to the loop in the stem–loop DNA (structure 7) and primes strand displacement DNA synthesis, generating as an intermediate one gapped stem–loop DNA with an additional inverted copy of the target sequence in the stem and a loop formed at the opposite end via the BIP sequence (structure 8). Subsequent self-primed strand displacement DNA synthesis yields one complementary structure of the original stem–loop DNA (structure 10) and one gap repaired stem–loop DNA with a stem elongated to twice as long (double copies of the target sequence) and a loop at the opposite end (structure 9). Both these products then serve as template for a BIP-primed strand displacement reaction in the subsequent cycles, a part of which is designated the elongation and recycling step, illustrated in the right half of Figure ​Figure1A.1A. Thus, in LAMP the target sequence is amplified 3-fold every half cycle.
The final products are a mixture of stem–loop DNAs with various stem lengths and cauliflower-like structures with multiple loops formed by annealing between alternately inverted repeats of the target sequence in the same strand (Fig. 1, structures 16–18).  See structure below.   Thus, Notomi meets the limitations of the claims as broadly written.


	
    PNG
    media_image1.png
    684
    500
    media_image1.png
    Greyscale
 
Conclusion
12.	No claims are allowed.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637